 


109 HR 4946 IH: Berry Amendment Extension Act
U.S. House of Representatives
2006-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4946 
IN THE HOUSE OF REPRESENTATIVES 
 
March 14, 2006 
Mr. Hayes (for himself, Mr. Rogers of Kentucky, Mr. Hunter, Mr. McGovern, Mr. Spratt, Mr. Wilson of South Carolina, Mrs. Myrick, Ms. Foxx, Mr. Coble, Mr. Goode, Mr. Gordon, Mr. Marshall, Mr. McCotter, Mr. Wamp, Mr. Jones of North Carolina, Mr. Davis of Tennessee, Mr. Simmons, Mr. Istook, Ms. Bordallo, Mr. McHenry, Mr. Turner, and Mr. Putnam) introduced the following bill; which was referred to the Committee on Homeland Security 
 
A BILL 
To prohibit the Department of Homeland Security from procuring certain items directly related to the national security unless the items are grown, reprocessed, reused, or produced in the United States. 
 
 
1.Short titleThis Act may be cited as the Berry Amendment Extension Act. 
2.Buy-American requirement imposed on Department of Homeland Security; exceptions 
(a)RequirementExcept as provided in subsections (c) through (e), funds appropriated or otherwise available to the Department of Homeland Security may not be used for the procurement of an item described in subsection (b) if the item is not grown, reprocessed, reused, or produced in the United States. 
(b)Covered itemsAn item referred to in subsection (a) is any of the following, if the item is directly related to the national security interests of the United States: 
(1)An article or item of— 
(A)clothing and the materials and components thereof, other than sensors, electronics, or other items added to, and not normally associated with, clothing (and the materials and components thereof); 
(B)tents, tarpaulins, or covers; 
(C)cotton and other natural fiber products, woven silk or woven silk blends, spun silk yarn for cartridge cloth, synthetic fabric or coated synthetic fabric (including all textile fibers and yarns that are for use in such fabrics), canvas products, or wool (whether in the form of fiber or yarn or contained in fabrics, materials, or manufactured articles); or 
(D)any item of individual equipment manufactured from or containing such fibers, yarns, fabrics, or materials. 
(2)Specialty metals, including stainless steel flatware. 
(3)Hand or measuring tools. 
(c)Availability exceptionSubsection (a) does not apply to the extent that the Secretary of Homeland Security determines that satisfactory quality and sufficient quantity of any such article or item described in subsection (b)(1) or specialty metals (including stainless steel flatware) grown, reprocessed, reused, or produced in the United States cannot be procured as and when needed at United States market prices. 
(d)Exception for certain procurements outside the United StatesSubsection (a) does not apply to the following: 
(1)Procurements by vessels in foreign waters. 
(2)Emergency procurements or procurements of perishable foods by an establishment located outside the United States for the personnel attached to such establishment. 
(e)Exception for small purchasesSubsection (a) does not apply to purchases for amounts not greater than the simplified acquisition threshold referred to in section 2304(g) of title 10, United States Code. 
(f)Applicability to contracts and subcontracts for procurement of commercial itemsThis section is applicable to contracts and subcontracts for the procurement of commercial items notwithstanding section 34 of the Office of Federal Procurement Policy Act (41 U.S.C. 430). 
(g)Geographic coverageIn this section, the term United States includes the possessions of the United States. 
(h)Notification required within 7 days after contract award if certain exceptions appliedIn the case of any contract for the procurement of an item described in subsection (b)(1), if the Secretary of Homeland Security applies an exception set forth in subsection (c) with respect to that contract, the Secretary shall, not later than 7 days after the award of the contract, post a notification that the exception has been applied on the Internet site maintained by the General Services Administration known as FedBizOps.gov (or any successor site). 
(i)Training During Fiscal Year 2006 
(1)In generalThe Secretary of Homeland Security shall ensure that each member of the acquisition workforce in the Department of Homeland Security who participates personally and substantially in the acquisition of textiles on a regular basis receives training during fiscal year 2006 on the requirements of this section and the regulations implementing this section. 
(2)Inclusion of information in new training programsThe Secretary shall ensure that any training program for the acquisition workforce developed or implemented after the date of the enactment of this Act includes comprehensive information on the requirements described in paragraph (1). 
(j)Consistency with international agreements 
(1)In generalNo provision of this Act shall apply to the extent the Secretary of Homeland Security, in consultation with the United States Trade Representative, determines that it is in inconsistent with United States obligations under an international agreement. 
(2)ReportThe Secretary of Homeland Security shall submit a report each year to Congress containing, with respect to the year covered by the report— 
(A)a list of each provision of this Act that did not apply during that year pursuant to a determination by the Secretary under paragraph (1); and 
(B)a list of each contract awarded by the Department of Homeland Security during that year without regard to a provision in this Act because that provision was made inapplicable pursuant to such a determination.   
(k)Effective dateThis section applies with respect to contracts entered into by the Department of Homeland Security after the date of the enactment of this Act. 
 
